 LOC. 1937, GLAZIERS DISTRICT COUNCIL 5137Local Union 1937,Painters and Glaziers DistrictCouncil No. 51,AFL-CIOandPrince George'sCenter, Inc. Case 5-CE-21June 5, 1970DECISION AND ORDERBy MEMBERSFANNING, MCCULLOCH, AND JENKINSOn March 4, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in the unfair labor practice al-leged in the complaint and recommending that itcease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, Respondent filed ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and sup-porting brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.called the Act, was heard in Washington, D.C., onJanuary 7, 1970, with all parties participating pur-suant to due notice upon a complaint' issued by theGeneral Counsel on November 17, 1969.2 Thecomplaint, in substance, alleges that on or aboutOctober 14, the Company and Local Union 1937,Painters and Glaziers District Council No. 51,AFL-CIO, hereafter referred to as Respondent ortheUnion, executed a collective-bargaining con-tract with the Company containing,inter alia,thefollowing: "The Company claims the right to sub-contract such painting as it deems necessary fromtime to time provided that all such subcontractingshall be with persons or entities having a contractwith Painters and Glaziers District Council No. 51or its affiliates," that said contract has since beenmaintained and continued in effect, that pursuantto the aforesaid provision the Company has agreedto cease and refrain from handling, using, selling,transporting, or otherwise dealing in the productsof other employers, and has agreed to cease doingbusiness with other persons, and that by reasonthereof Respondent has engaged in conduct viola-tive of Section 8(e) of the Act.In its duly filed answer Respondent denies the al-legations of commerce, admits the execution of thecontract containing the aforedescribed provisionbut claims that it was agreed to on or about August1,and denies the commission of any unfair laborpractice.All parties were represented and were affordedan opportunity to adduce evidence, to examine andcross-examine witnesses, and to file briefs. Briefswere received from Respondent and the GeneralCounsel and have been carefully considered. Uponthe entire record in the case and from my observa-tion of the witnesses, I make the following:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that Respondent, Local Union 1937, Paint-ers and Glaziers District Council No. 51, AFL-CIO, its officers, agents, and representatives,shall take the action set forth in the Trial Ex-aminer's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAMW. KAPELL, Trial Examiner: Thismatter, a proceeding under Section 10(b) of theNational Labor Relations Act, as amended, hereinFINDINGS OF FACT1.COMMERCEThe Company, at all times material herein a cor-poration duly organized under and existing by vir-tue of the laws of the State of Maryland, has beenengaged in the management of four properties con-sisting of two office buildings called the FederalBuilding and the Center Building, and two apart-ment houses known as Plaza Towers East and PlazaTowers West, located in Prince Georges County,Maryland. The Company receives annual manage-ment fees of $20,000 for the Federal Building,$30,000 for the Center Building, $20,000 for PlazaTowers East, and $12,000 for Plaza Towers West.Italso receives $96,000 a year for the cleaningoperation of each of the two office buildings. TheCompany takes care of the leasing, cleaning,purchasing of materials, reviewing and paying bills,'Based uponthe charge filed on October 16, 1969, by Prince George'sCenter, Inc , hereafter referred to as the Company2All dates hereafter refer to they ear 1969 unless others ise noted183 NLRB No. 6 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDhiringandfiringemployees,andotherwiserepresents the owners in all respects. In 1969 thegross rentalreceipts for the Center Building occu-pied solely by the United States Navy amounted toapproximately $585,000, and about $1,000,000 forthe Federal OfficeBuilding,which is occupied inpart by the United States Department of Agricul-ture. Other tenants of the Federal Building includethe C & P Telephone Company of Maryland whoserental amounts to about $36,000 a year and Inter-nationalTelegraphandTelephoneCompany.Rental receipts from the apartment houses amounttoapproximately$950,000annually.Inthemanagementof the aforesaid properties, the Com-pany during 1969 also purchased supplies and ser-vices from sources outside the State of Marylandamountingto approximately $75,000.3 Based onthe foregoing, I find that at all times material hereinthe Company was engaged in commerce within themeaning of Section 2(6) and (7) of the Act. SeeMistletoeOperating Company,122 NLRB 15334,for Board jurisdiction over office buildings;CanalMarais Improvement Corporation,129 NLRB 1332,forBoard jurisdictional criteria involvingU.S.Government operations; andParkviewGardens,166 NLRB 697, for jurisdictional requirements in-volving apartment house rentals.II.THE LABORORGANIZATION INVOLVEDRespondent admits, and I find, at all timesmaterial herein that Respondent has been a labororganization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED VIOLATIONA. The FactsThe facts are essentially not in conflict. As partof its management operations, the Company en-tered into a collective-bargaining contract withRespondent covering a unit of its painting em-ployees. The contract containing the subcontract-ing clause" was not disputed and was admitted inevidence. Respondent also admitted in its answerthat the contract since its execution (October 14,1969) has been maintained and continued in effect.B.The Issue Involved, Contentions of the Parties,and DiscussionThe only issue involved is whether the subcon-tracting clause violates Section 8(e) of the Act.The General Counsel asserts that the clauseneither suggests unit work preservation nor othereconomic considerations in its limitations, and is,therefore, violative of the Act.The Respondent raises several contentions whichassertedly preclude a finding of violation. Thus, itclaims that the unit work falls within the exemptionof the construction proviso 5 to Section 8(e) andthat, therefore, the section is inapplicable. In sup-port,Respondent asserts that the unit work notonly involves repainting but could, on occasion,require the moving of an office wall to accom-modate a tenant. Even assuming such an office al-teration to be made, I find that the contention is anunsuccessful attempt to legalize the subcontractingclause by bringing it under the construction indus-try provision. Obviously, the Company is not anemployer in the construction industry nor was thework involved to be done for the construction in-dustry. The proviso is, therefore, inapplicable. SeeColumbus Building and Construction Trades Council,AFL-CIO (The Kroger Co.),164 NLRB 516, fn. 1.Respondent also contends that the invalidation ofthe subcontracting clause herein would cause it tosuffer substantial or total loss of bargaining unitwork. Even if true, I find no merit in this argument.The Union could have protected itself against anysuch loss bynegotiatinga contract to bar any sub-contracting. It may not now seek relief from anyprospective loss by relying upon an unlawful clause.Respondent claims further that Section 8(e)prohibits only agreements to "cease" doing busi-ness,thereby connoting an interrupution of a con-tinuous course of business, whereas the term"refrain" from doing business indicates a refusal toenter into, or renew, a relationship which eithernever previously existed or was terminated by itsown terms. Respondent concludes from this in-terpretation of the section that the agreement bythe Company to refrain from establishing a businessrelationship in the future is not an agreement tocease doing business(interrupting a continuouscourse of business) and is, therefore, not coveredby Section 8(e). I find no reasonable basis uponwhich to construe the section as applicable only toexistingcontractual relationships.Nor was anyBoard decision cited to support such a distinction.The purpose of the section was to inhibit both exist-ing and future"hot cargo"arrangements.Lastly, Respondent contends that a service unre-lated to handling or transporting a "product" is notcovered by Section 8(e) because the phrase "or toperform any services" which is included in Section8(b)(4) of the Act does not appear in Section 8(e).1 Pursuant to arrangements made during the hearing, the General Coun-sel was permitted to amend the commerceprovisions of the complaint toinclude the abovefindings subject to Respondent's inspectionof the Com-pany's books to verifythe figureselicited in testimony adduced by theGeneral Counseland to move withina specifiedtime to reopen the hear-ing for the purpose ofcontestingsaid testimony No timelymotionhas beenmade byRespondent for that purpose, andconsequently the testimonyconcerningcommerce remains unrefutedArticleI I-subcontracting- §I I I (quoted above)The proviso reads as followsThatnothing in this subsection(e) shall apply to anagreementbetween a labor organizationand aneniploier in the conrrrucuon in-dustrtrelating to the contractingor subcontracting of work to be doneat the site of the construction,alteration,painting,or repair of a build-ing structure,or other work[Emphasis supplied l LOC. 1937, GLAZIERS DISTRICT COUNCIL 5139Respondent then concludes that inasmuch as theCouncil No. 51 or its affiliates. It would, therefore,phrase "to perform any services" does not appearappear, and I conclude, that the subcontractingin Section 8(e) the only services covered by thatclause violates Section 8(e).section would be handling or transporting a "prod-uct," and that therefore painting is, not coveredby Section 8(e). I also find this contention to bewithout merit. Significantly, the aforesaid phraseappears only in a proviso to Section 8(b)(4) andexcludes its application in a specified situation.Moreover, Section 8(b)(4) has been construed byboth the Board and the courts to be applicable toservices unrelated to handling or transporting a"product" such as janitorial services.6C. ConclusionsIn pertinent part, Section 8(e) provides:Itshall be an unfair labor practice for anylabor organization and any employer to enterinto any contractor agreement,express or im-plied,whereby such employer ceases orrefrains or agrees to cease or refrain from ...dealing inany of the products of any other em-ployer, or to cease doing business with anyother person and any... agreemententeredinto . . . shall be to such extent unenforceableand void:... .InMilk Drivers' Union, Local 753,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen& Helpers of America (SidneyWanzer & Sons, Inc.),141 NLRB 1237, 1240, theBoard stated:The Board has held, with court approval, that acontract clause that prohibits or restricts theabsolute subcontracting of work performed byemployeesin a bargainingunit covered by acontract may be lawful, but that a clause whichallows subcontracting only to certain qualifiedemployers is violative of Section 8(e) of theAct.3SDistrictNo 9, International Association of Machinists,AFL-CIO (Greater St Louis Automotive Trimmers and Up-holsterers Association,Inc ),134 NLRB 1354, enfd 315 F 2d 33(C A D C ),Retail Clerks Union,Local 770, et al(The FritoCo, Western Division),138 NLRB 244By maintaining and giving effect to the subcon-tracting clause herein, it is clear that the Companywas prohibited from doing business with employerswho did not qualify thereunder. Furthermore, therestrictionneither preserved nor expanded thework of the unit covered by the contract herein.' Itclearly was intended to inure to the benefit of fel-low union employees of contractors who wereunder contract with Painters and Glaziers District8 SeeBuilding Service Employees Local No 29 (Columbus Servicesof Pittsburgh, Inc),163 NLRB 965, Local254 Building Service Em-ployees International Union (University Cleaning Co)151NLRB341, enfd 359 F 2d 289 (C A.1),N L R.B v Building Service EmployeesInternationalUnion,Local No 105 [Industrial Janitorial Service],367 F 2d 277 (C A 10), enfg 151 NLRB 1424.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forthin sectionIII,above, occurring in connection with the Com-pany's operations describedin sectionI,above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the above findings of fact and upon the en-tire record in the case, I make the following:CONCLUSIONS OF LAW1.At all times material herein Respondent hasbeen a labor organization within the meaning ofSection 2(5) of the Act.2.At all times material herein the Company hasbeen engaged in commerce as an employer withinthe meaning of Section 2(6) and (7) of the Act.3.By maintaining, enforcing, and giving effect tothe subcontracting clause contained in the collec-tive-bargaining agreement between Respondent andtheCompany, the Respondent entered into anagreement in violation of Section 8(e) of the Act.4.The aforesaid unfair labor practice is an un-fair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices,I shall recommend that it beordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepoliciesof the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law,and upon the entire recordin the case,Irecommend thatLocal Union 1937,Painters and Glaziers District Council No. 51,AFL-CIO, its officers,agents,and representatives,shall:1.Cease and desist from:(a)Maintaining,enforcing,and giving effect tothe collective-bargaining contract entered into with' SeeLoral Union No 28, Sheet Metal Workers'International Association,AFL--CIO (Johnson Service Conipan' ),156 NLRB 804, 8 10-811, where"hot cargo"clauses designed to preservethe job andjob rights of em-ployees inthe bargaining unit were upheld in contrast to clauses inuring tothe benefitof nonhargainingunit membersr 40DECISIONS OF NATIONAL LABORPrince George's Center, Inc., on October 14, 1969,insofar as said contract provides that:The Company claims the right to subcon-tract painting as it deems necessary from timeto time provided that all such subcontractingshall be with persons or entities having a con-tract with Painters and Glaziers District Coun-cilNo. 51 or its affiliates.(b) Executing, maintaining, enforcing, or givingeffect to any other contract or agreement, expressor implied, whereby Prince George's Center, Inc.,ceases or refrains, or agrees to cease or refrain,from doing business with any other employer orperson, in violation of Section 8(e) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Post at the business offices and meeting hallsof the aforesaid Union copies of the attached noticemarked "Appendix."8 Copies of said notice, onforms provided by the Regional Director for Region5, after being duly signed by its representative, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted.Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish to the Regional Director for Region5 signed copies of said notice for posting by PrinceGeorge's Center, Inc., if willing, in places wherenotices to employees are customarily posted.(c)Notify the Regional Director for Region 5, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyRELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT execute,maintain,give effectto, or enforce any contract or agreement, ex-press or implied, with Prince George's Center,Inc., whereby such employer ceases or refrains,or agrees to cease or refrain, from doing busi-nesswith any other employer or person, inviolation of Section 8(e) of the Act.WE WILL NOT enforce or maintain in effectthe collective-bargaining contract signed bythe aforenamed Employer and the undersignedUnion on October 14, 1969, insofar as saidcontract provides that.The Company claims the right to sub-contract such painting as it deems neces-sary from time to time provided that allsuch subcontracting shall be with personsor entities having a contract with Paintersand Glaziers District Council No. 51 or itsaffiliates.LOCAL UNION 1937,PAINTERS AND GLAZIERSDISTRICT COUNCIL No.51, AFL-CIO(Labor Organization)herewith.'DatedBy(Representative) (Title)" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings,conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 5, in writing,w ithin 10 days from the date of this Order,what stepsRespondent has taken to comply herewith -This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be, directed to theBoard'sOffice,FederalBuilding,Room 1019,CharlesCenter,Baltimore,Maryland21201,Telephone 301-962-2822.